Exhibit 10.24

 

LOGO [g432641g94t95.jpg]    16100 S. Lathrop Ave.


Harvey, IL 60426

 

OFFICE/708-225-2450

WEB/atkore.com

  

February 22, 2012

{Name}

{Title}

Atkore International – Corporate

Dear {First name}:

I am pleased to provide you the details of Atkore International, Inc. Fiscal
Year 2012 Annual Incentive Plan. The Plan year starts on October 1, 2011 and
ends on September 28, 2012. The anticipated payout date is expected to be within
75 days of the plan year end (i.e., before December 13, 2012).

Your target incentive opportunity under the plan is equivalent to {Target} % of
your annual base salary as of August 1, 2012. Your target incentive is based
upon financial measurement targets for Atkore International.

Your FY 2012 Incentive financial measurement targets are:

 

Financial Measurement Targets

 

Atkore International EBITDA

     65 % 

Atkore International Change in Working Capital Days (WCD)

     25 % 

Personal Performance Objectives

     10 %    

 

 

 

Total

     100 %    

 

 

 

The actual financial numbers assigned to each measure are listed below, which
includes threshold, target, and maximum for each metric.

 

Metric

   Threshold     Target     Maximum  

Atkore International EBITDA (USD MM)

   $ 106.0      $ 141.4      $ 176.7   

Atkore International EBITDA Payout Percentage

     50 %      100 %      200 % 

Atkore International Change in WCD

     6.9        13.8        17.3   

Atkore International Change in WCD Payout Percentage

     50 %      100 %      200 % 

Personal Performance Objectives Payout Percentage

     0 %      10 %      20 % 

As we continue to work towards meeting our business objectives in fiscal 2012,
we encourage you to meet with your manager to discuss your impact on the
financial measurement targets listed above.

The Board of Directors reserves the right to adjust the AIP financial targets at
any time during the plan year. All payments under the Plan are subject to
approval by the Compensation Committee of the Board of Directors and will be
made after certification of financial results by the Board of Directors
following the fiscal year end.

Thank you for your contributions and dedication. I look forward to working with
you to drive our performance and exceed our business goals. If you have any
questions about the plan for your financial measures, please contact your
Manager or Human Resources representative.

Sincerely,

 

LOGO [g432641g86z43.jpg]

Kevin Fitzpatrick

Vice President, Global Human Resources

 

LOGO [g432641g60u83.jpg]